Citation Nr: 1409972	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected joint pain due to undiagnosed illness (UI) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) originally arose from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina.  

In September 2013, the Board granted entitlement to service connection for a degenerative lumbar spine disability and for bilateral degenerative joint disease of the knees, denied entitlement to an evaluation in excess of 40 percent for joint pain due to UI, and remanded the issue of entitlement to an evaluation in excess of 40 percent for joint pain due to UI on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2013) for an opinion from the Director of the VA Compensation and Pension Service (now the VA Compensation Service).  

An opinion was obtained from the Director of VA's Compensation Service in December 2013.  

Because the requested opinion was obtained in December 2013, there has been substantial compliance with the September 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 


FINDINGS OF FACT

1.  The Veteran is assigned the maximum schedular rating for his joint pain due to UI under Diagnostic Code 5025.

2.  The Veteran's joint pain due to UI causes such an exceptional or unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards.  




CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation of 60 percent for joint pain due to UI on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in July 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased rating.  In compliance with the duty to notify, the Veteran was informed in the July 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the July 2007 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims files after the letter.  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA joint evaluation was conducted in June 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2013 VA evaluation obtained in this case is adequate, as it includes a discussion of the Veteran's relevant joint symptomatology.  There is adequate medical evidence of record, which include VA treatment records and a recent VA examination report, to make a determination on the increased rating issue in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination relevant to the increased rating issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

An April 2003 rating decision granted service connection for joint pain and assigned a 10 percent rating effective August 5, 1997 under Diagnostic Codes 5099-5003.  A claim for an increased rating for joint pain was received by VA on April 17, 2007.  A June 2013 rating decision granted an increased rating of 40 percent for joint pain, effective April 17, 2007, under Diagnostic Codes 5099-5025.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra  .

Under 38 C.F.R. § 3.321(b)(1) (2013), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  If the Board determines that the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Court has held that that the Board is precluded from assigning such a rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, as the delegations of authority found at 38 C.F.R. §§ 3.321(b)(1) clearly provide that the proper procedure for extraschedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation Service, the Board is obligated to consider the applicability of the extraschedular rating regulation, but must then refer the matter for decision in the first instance by the appropriate VA officials. 

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal condition, under Diagnostic Code 5099, was the service-connected disability, and joint pain, under Diagnostic Code 5025, was a residual condition.

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 

Under Diagnostic Code 5025, a rating of 10 percent is warranted for fibromyalgia symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025. 

The diagnoses on VA joint evaluation in December 2007 were bilateral shoulder rotator cuff tear and bilateral wrist internal derangement.

The diagnoses on VA evaluation in May 2011 were degenerative disc disease/degenerative joint disease of the lumbosacral spine, rotator cuff tear of the right shoulder, tendonopathy of the left shoulder, tendon injury of the left wrist, tendinitis of the right wrist, and degenerative joint disease of the knees.

The diagnoses on VA evaluations in June 2013 included TMJ, rotator cuff tear of the right shoulder with bursitis, rotator cuff tendonitis of the left shoulder with bursitis, tendonitis of the left wrist, tendonopathy of the right wrist with scapulolunar instability and triangular fibrocartilage complex tear, greater trochanteric bursitis of the right hip, bilateral ankle tendon tear, and plantar fasciitis.

Also on file is a December 2013 decision from the Appeals Management Center Decision Review Officer (DRO) in which it is noted that entitlement to an extraschedular evaluation is granted, with the pertinent law noted to be 38 C.F.R. § 4.16(b) (2013).

A January 2014 opinion from the Director of Compensation Service determined that because the Veteran's joint pain due to UI did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, entitlement to an extraschedular evaluation in excess of 40 percent for joint pain due to UI under 38 C.F.R. § 3.321(b)(1) is not established.

As noted above, the Veteran is currently assigned the maximum schedular rating of 40 percent under Diagnostic Code 5025 for his service-connected joint pain due to UI.  Consequently, the Board cannot assign a higher evaluation on an extraschedular basis until after the case has been reviewed by the Director of Compensation Services, which was accomplished in January 2014.  Although the Director of Compensation Services concluded that an extraschedular rating is not warranted, the Board finds that there is sufficient evidence of such an exceptional or unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards and warrant an increased rating of 60 percent.
The medical evidence shows that the Veteran's joint pain affects his shoulders, wrists, right hip, and ankles.  As previously noted, the Veteran's low back and knees have been assigned separate ratings based on degenerative disease.  He has had several surgeries on his ankles.  It was noted on VA examination in June 2013 that X-rays show accelerated joint and soft tissue changes out of proportion to the Veteran's age.  His productivity at work as a Interventional Radiologist has been significantly limited, as he has difficulty with radiological procedures due to aggravation of wrist pain with extended use.  He is left handed and has flare ups and cannot perform repetitive movement with the left hand due to pain.  He said that he could not even tolerate wearing a wrist watch.  Based on the Veteran's joint symptomatology, an extraschedular rating of 60 percent is assigned because Diagnostic Code 5025 increases from 20 percent to 40 percent when symptomatology goes from episodic to constant.  Consequently, the next higher level would appear to be an additional 20 percent.  A rating in excess of 60 percent is not warranted because the Veteran is still able to work and manage his symptoms to some degree.

Although the above-noted December 2013 DRO decision notes a grant of an extraschedular rating, this appears to be a mistake since the RO is legally required to send a case for consideration of an extraschedular rating to the Director of Compensation Service rather than make a prior determination to grant and since the December 2013 grant does not provide any rating percentage.


ORDER

Entitlement to an extraschedular rating of 60 percent is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


